  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                  )
                                          )             CRIMINAL ACTION NO.
        v.                                )                2:17cr482-MHT
                                          )                     (WO)
CYRUS PHYFIER                             )

                            OPINION AND ORDER

    Defendant Cyrus Phyfier is charged with ten drug

and gun-related counts, including two counts of being a

felon in possession of a firearm and ammunition.                            This

June,        the    Supreme      Court        held       that   to    convict   a

defendant          of   being    a   felon         in    possession    under    18

U.S.C. § 922(g) and § 924(a)(2), the government must

prove that he knew he was a convicted felon when he

possessed the firearm or ammunition.                            See Rehaif v.

United        States,      139       S.       Ct.       2191,   2200     (2019).

Subsequently, this court ordered the parties to brief

two issues: whether, in light of Rehaif, (1) the single

felon-in-possession             charge        in    the    first     superseding

indictment against Phyfier was defective and should be

dismissed, and (2), if the charge is not dismissed,
evidence that Phyfier received a concealed-carry permit

and state pardon is admissible.                       Having considered the

parties’    briefing,       the     court            holds       that     the     two

felon-in-possession         charges             in     the       later,       second

superseding      indictment       are          not    defective,          and    that

neither    the    permit     nor        pardon         are       admissible           as

substantive      evidence     to       negate         that       Phyfier        was    a

felon-in-possession.



                  A. Defective Indictment Issue

    A grand jury has returned three indictments against

Phyfier    in    this   case:      the         original      indictment,          the

first      superseding       indictment,                   and      the       second

superseding      indictment.           Only          the    first       and   second

superseding indictments are relevant here.

    The first superseding indictment contained a single

felon-in-possession        charge          and       alleged      that    Phyfier,

having    been    convicted       of       a     felony,         “did     knowingly

possess     a    firearm    and        ammunition.”                  Superseding

Indictment (doc. no. 143) at 4.                      It did not accuse him



                                       2
of    knowing      that    he    was    a    convicted     felon       when   he

possessed the gun and ammunition.                    This omission raised

the possibility that, under Rehaif, the indictment was

defective as to the felon-in-possession charge.                               See

United States v. Martinez, 800 F.3d 1293, 1295 (11th

Cir. 2015).

      The    government         concedes      that     Rehaif    applies       to

Phyfier’s case.            See Gov’t Brief on Rehaif (doc. no.

581) at 2-4.             Nevertheless, the government addressed

any     possible     Rehaif       defect      by     obtaining     a    second

superseding         indictment.              The     second      superseding

indictment asserts a second felon-in-possession charge

and alleges that Phyfier knowingly possessed a firearm

and ammunition, “knowing that he had been convicted” of

a felony.         Second Superseding Indictment (doc. no. 582)

at    4-5.         The     second      superseding       indictment       thus

properly alleges that “the defendant knew he possessed

a firearm and also that he knew he had the relevant

status when he possessed it.”                      Rehaif, 139 S. Ct. at

2194.        In    fact,    Phyfier         concedes    that     the    second



                                        3
superseding     indictment   “did   cure      the    defect   in   the

original indictment.”        Def. Brief on Rehaif (doc. no.

585) at 3.

    Accordingly, the two felon-in-possessions counts in

the second superseding indictment are not defective and

remain in this case.



                     B. Permit and Pardon Issue

    The government moved to exclude evidence that the

Montgomery     County   Sheriff’s   Office       issued   Phyfier    a

permit to carry a concealed weapon.                  See Motion in

Limine (doc. no. 498).        The government also seeks to

exclude a copy of a pardon that Phyfier received for

prior state convictions, which expressly states: “THIS

PARDON DOES NOT RESTORE THE RIGHT TO SHIP, TRANSPORT,

POSSESS   OR    RECEIVE   FIREARMS,      AS   PROHIBITED      BY   THE

FEDERAL GUN CONTROL ACT (18 USCA SECTION 922).”               Pardon

(555-1)   at    1.      According   to     the      government,    the

evidence of the permit and pardon is irrelevant and

thus inadmissible.



                                4
       Evidence is relevant if has any tendency to make

more or less probable a “fact [that] is of consequence

in     determining      the     action.”          Fed.     R.    Evid.     401.

Phyfier     posits      two     possible        theories        under     which

evidence of the permit and pardon would bear on facts

of consequence to his felon-in-possession charges, and

thereby be relevant and admissible.                      The first theory

is        that          the           evidence           furthers           his

entrapment-by-estoppel                     defense              to          the

felon-in-possession counts.                The second theory is that

the evidence tends to disprove that he had the knowing

mental state required by Rehaif.                      As explained below,

both theories of relevance fail.



                    1. Entrapment-by-Estoppel Theory

       “Entrapment-by-estoppel is an affirmative defense

that provides a narrow exception to the general rule

that    ignorance      of     the    law   is    no     defense.”        United

States    v.     Funches,      135    F.3d      1405,    1407    (11th     Cir.

1998).         To     raise     the     defense         successfully,       the



                                       5
defendant   must    “actually        rely        on   a    point    of     law

misrepresented by an official,” and such reliance must

be “objectively reasonable--given the identity of the

official,   the     point     of     law      represented,         and     the

substance   of    the    misrepresentation.”               Id.      In    some

circumstances,     the     defense      may      apply     to     counter    a

felon-in-possession        charge.         See    id.     (citing     United

States v. Thompson, 25 F.3d 1558, 1563-64 (11th Cir.

1994)).

    Critically,         however,     the      Eleventh       Circuit       has

clarified that the defense “is not applicable where the

state   incorrectly      advises     the    person        and,    then,    the

federal government prosecutes the person.”                       Id. (citing

United States v. Bruscantini, 761 F.2d 640, 642 (11th

Cir. 1985)).      In other words, “entrapment-by-estoppel,

when asserted as a defense to a federal crime, requires

reliance on a misstatement by an official or agent of

the federal government.”           Id. (emphasis added).

    Because the permit was issued by the Montgomery

County Sheriff’s Office--rather than by a federal agent



                                    6
or    official--evidence       of   the    permit        does    nothing    to

further a potential estoppel-by-entrapment defense to

the       federal        felon-in-possession             charges         here.

Hypothetically, if Phyfier also proffered evidence of a

misstatement        by   a   federal      official        or    agent,     the

Montgomery permit-related evidence might be relevant to

showing     the     reasonableness       of   his    reliance         on   the

federal misstatement.           But that is not the case here:

there is no proffered evidence of a misstatement of law

by    a   federal    agent    or    official.         Accordingly,         the

evidence    of    the    Montgomery      permit     is     irrelevant      and

thus inadmissible.           See Fed. R. Evid. 402 (“Irrelevant

evidence is not admissible.”).

      For essentially the same reason, the pardon is not

admissible to prove the entrapment-by-estoppel defense.

Namely, the pardon was from an Alabama state agency,

not a federal agent or official.                 Furthermore, it bears

highlighting that any reliance by Phyfier on the pardon

in believing that he could possess a firearm would be

objectively         unreasonable         given      that        the   pardon



                                     7
expressly states that “THIS PARDON DOES NOT RESTORE THE

RIGHT TO SHIP, TRANSPORT, POSSESS OR RECEIVE FIREARMS,

AS PROHIBITED BY THE FEDERAL GUN CONTROL ACT (18 USCA

SECTION 922).”        Pardon (doc. no. 555-1) at 1.1



                   2. Rehaif Mental-State Theory

      Phyfier         contends         that        evidence         of      the

concealed-carry permit is relevant to showing that he

did   not   have      the      knowing       mental       state   that   Rehaif

requires        for        a     felon-in-possession              conviction.

Specifically, he argues that Rehaif requires not only

that the defendant knew he was a convicted felon at the

time he possessed the firearm, but also that he knew he

was prohibited from possessing the firearm.                          See Def.

Brief on Rehaif (doc. no. 585) at 3.                        Phyfier does not

dispute     that      he       knew   he     was      a    convicted     felon.




    1. A conviction that has been pardoned does not
qualify   as   a  conviction   for   purposes  of   the
felon-in-possession   statute,  “unless   such  pardon,
expungement, or restoration of civil rights expressly
provides that the person may not ship, transport,
possess, or receive firearms.” 18 U.S.C. § 921(20).

                                         8
Instead, he argues that the permit tends to prove that

he believed he was not prohibited from possessing the

firearm.        So, Phyfier’s theory of relevance hinges on

the validity of his interpretation that Rehaif requires

the government to prove that the defendant knew he was

prohibited from possessing the firearm.                      Because, for

the    reasons    outlined     below,      Rehaif     imposes       no    such

requirement, Phyfier’s theory fails.

       Rehaif    addressed     § 922(g),         which     provides       that

“[i]t    shall    be    unlawful”    for    certain        individuals      to

possess firearms.           The provision lists nine categories

of     people     subject     to    the     prohibition,           including

convicted felons and noncitizens who are “illegally or

unlawfully in the United States.”                     Id.         The Rehaif

Court held that in a prosecution under §§ 922(g) and

924(a)(2),       “the   Government       must    prove     both    that    the

defendant knew he possessed a firearm and that he knew

he belonged to the relevant category of persons barred

from    possessing      a   firearm.”           139   S.    Ct.    at     2200.

Phyfier    basically        reads   “knew        he   belonged       to     the



                                     9
relevant category of persons barred from possessing a

firearm” to mean the defendant knew his status of both

being    a     convicted   felon    and      being   prohibited      from

possessing a firearm.        This reading is incorrect.

    To start, the Rehaif Court nowhere stated that, in

the case before it or in other § 922(g) prosecutions,

the government must prove that the defendant knew he

was prohibited from possessing a firearm.                If the Court

wanted to establish such a significant requirement, it

presumably would have said so.               Furthermore, Phyfier’s

reading conflicts with the Court’s assertion that the

question       presented   was    whether     the    “Government     must

prove that a defendant knew both that he engaged in the

relevant conduct (that he possessed a firearm) and also

that he fell within the relevant status (that he was a

felon,    an    alien   unlawfully      in   this    country,   or    the

like)?”      Id. at 2194.        This phrasing strongly suggests

that by “relevant status,” the Court meant only whether

the defendant “was a felon, an alien unlawfully in the




                                   10
country, or the like,” not whether he also knew was he

prohibited from possessing a firearm.                Id.

     Finally, Phyfier’s proposed reading contradicts the

reasoning     of   Rehaif,       which    largely     rested      on    the

“longstanding presumption ... that Congress intends to

require a defendant to possess a culpable mental state

regarding     each    of     the        statutory     elements         that

criminalize otherwise innocent conduct.”                    Id. at 2195

(internal quotation marks omitted).                  Because the text

of   § 924(a)(2)     refers        to     “knowingly       violat[ing]”

922(g), the Court concluded that a knowing mental state

applies to “the material elements of § 922(g).”                    Id. at

2196.    Those     material      elements       include     the   “status

element (in this case, ‘being an alien ... illegally or

unlawfully in the United States.’”)                  Id. at 2195-96.

Critically,    unlike      the    status    element        of   being    an

unlawfully    present      noncitizen      or    a   convicted     felon,

being prohibited from possessing a firearm is not an

element of § 922(g).          Therefore, while the government

must prove that Phyfier had knowledge with respect to



                                   11
the status element of being a convicted felon, it need

not prove that he had knowledge with respect to being

prohibited from possessing a firearm--which, again, is

not an element of the crime.2

      In   short,      Rehaif      does    not      require    that      the

defendant    knew      he    was   prohibited       from   possessing      a

firearm.       Consequently,       whether       Phyfier   knew    he    was

prohibited      from        possessing     a     firearm      is   not     a

“fact ... of consequence in determining” whether he was

a felon in possession.              Fed.       R.      Evid.       401(b).

Evidence offered prove or disprove that fact--including

the   permit    and     pardon--is        therefore    irrelevant        and

inadmissible.3




    2. It also bears noting that Rehaif held that a
knowing mental state applies to the statute, not a
willful mental state.   Unlike the former, the latter
requires “an intent to do something the law forbids;
that is, with the bad purpose to disobey or disregard
the law.” Pattern Crim. Jury Instr. 11th Cir. BI B9.1A
(2016).

    3. Theoretically, evidence tending disprove that
Rehaif knew he was a convicted felon would be relevant.
But Phyfier makes no argument that the pardon or permit

                                    12
     All   told,        because     the      only     two   theories     of

relevance put forth by Phyfier fail, the permit and

pardon are not admissible as substantive evidence to

counter    the     charges      that    he    violated      § 922(g)(1)’s

prohibition on possessing a firearm or ammunition.



                                    ***

     Accordingly,        it   is   ORDERED        that   the    motion   in

limine to exclude evidence (doc. no. 498) is granted,

to   the     extent      that      defendant        Cyrus      Phyfier   is

prohibited       from   introducing,         as   substantive     evidence

that he did not violate § 922(g)(1), evidence that he

received     a     Montgomery          County       Sheriff’s     Office’s

concealed-carry permit or an Alabama pardon for prior

convictions.

     DONE, this the 5th day of August, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




would tend to disprove such knowledge, and the court
does not see how they would either.

                                       13
